Citation Nr: 0006273	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for service-
connected prostatitis, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for prostatitis and assigned a noncompensable evaluation 
thereto.  

In June 1998, a hearing was held before the undersigned, who 
is a Member of the Board who will be making the decision in 
this case and who was designated by the Acting Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).

This case was before the Board previously in September 1998 
when it was remanded for additional development.  The 
requested development has been completed.

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
this claim.

2.  Since July 1996, the appellant's service-connected 
prostatitis has been manifested by intermittent, short-term 
treatment with antibiotics and prostatic massage.


CONCLUSION OF LAW

1.  The appellant has stated a well-grounded claim for a 
higher disability rating for prostatitis, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a compensable disability rating for 
prostatitis have not been met at any time since July 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.115a, 4.115b Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 1996 statement, Frederick Rodosta, M.D., stated 
that he had treated the appellant initially for chronic 
prostatitis in 1981.  He stated that he treated the appellant 
twice in 1981, once in 1988, twice in 1989, twice in 1990, 
three times in 1991, and once in 1992.  He stated that he 
last treated the appellant in February 1996 for a flare-up of 
prostatitis.  He stated that he treated the appellant with 
prostatic massage and the antibiotic doxycycline.

In January 1997 the appellant was treated by Martin Ducote, 
M.D., for complaints of pain in his low back and buttocks and 
burning on urination.  The appellant's prostate was benign.  
Dr. Ducote prescribed Urimar T(tm).

In 1997 the appellant was treated by W.J. Briley, M.D., for 
complaints of frequency of urination and pain and burning on 
urination.  Dr. Briley noted that the appellant's prostate 
was boggy.  Dr. Briley diagnosed prostatitis.  Dr. Briley 
prescribed Cipro(tm).

VA outpatient treatment records indicate that in March 1998 
the appellant complained of urinary frequency, a burning 
sensation on urination and painful swelling of his prostate 
for the previous ten days.  The examiner noted that the 
appellant's prostate was moderately enlarged, slightly boggy, 
and tender.  No nodules were noted.  The examiner performed a 
prostatic massage and prescribed Vibramycin(tm) for 30 days.

At the June 1998 hearing, the appellant testified that, 
during flare-ups of his prostatitis, he experienced pain 
though his buttocks, low back, upper thighs, and groin.  He 
stated also that he experienced burning on urination and 
"very, very frequent urination."  He stated that he had 
"real bad" flare-ups approximately once or twice per month.  
He explained that he was unable to make appointments for 
medical treatment during every flare-up because the nearest 
VA clinic was approximately sixty miles from his house and 
because long waiting lists made it difficult to obtain a 
timely appointment with private physicians.  He stated that 
he treated himself with hot baths as his physicians had 
advised him to do.

He stated that he woke to urinate approximately 4 to 6 times 
per night.  He stated that he experienced "leakage" after 
urination, which required him to remain in the bathroom until 
it ceased.  The appellant reported also "some impotence" 
during flare-ups.  The appellant stated also that he had 
occasional clear discharge and hematuria once or twice.

The appellant stated that he had been placed on antibiotics 
for his prostatitis when he had been treated approximately 
two months previously.  He stated that he had been provided a 
prescription for a thirty-day supply.

The appellant's spouse testified that she had been awakened 
several times at night by the appellant rising to urinate or 
take a hot bath.  She added that traveling with the appellant 
required making several stops to allow him to urinate.

The appellant was treated at a VA hospital from July 1998 to 
August 1998 for multiple conditions including benign 
prostatic hypertrophy with prostatitis.  The appellant's 
medications on discharge included Bactrim(tm).

In a December 1998 statement, Dr. Rodosta stated that he had 
not treated the appellant since February 1996.

At a March 1999 VA examination, the appellant reported a 26-
year history of intermittent symptoms of prostatitis.  The 
appellant reported taking antibiotics since he was first 
treated.  The appellant explained that he took them off and 
on, sometimes on a long-term basis.  The appellant's typical 
complaints with an episode of prostatitis were dysuria 
associated with low back pain and perineal pain.  The 
examiner reviewed the appellant's medical records.  The 
examiner noted that, according to the records, there had been 
no growth of bacteria.  The examiner noted occasional 
expression of prostatic secretions.  The examiner noted that 
the appellant was not currently on antibiotic therapy.  The 
appellant had no dysuria, back pain, perineal pain, or 
abdominal pain.  He voided with a good stream and had no 
hematuria.

Urinary frequency, urinary hesitancy, or dysuria was not 
present.  Incontinence was not reported.  The appellant 
reported no recurrent urinary tract infections except chronic 
prostatitis.  The appellant had not been hospitalized for 
urinary tract disease.  The examiner noted that the appellant 
took antibiotics on a long-term basis.  No invasive or non-
invasive procedures were reported.

On examination, the appellant's prostate was about 15-20 
grams in size.  The prostate was benign.  It was without 
nodularity, induration, or asymmetry.  The prostate was 
smooth with no expressed prostatic secretions.  No specific 
residuals of genitourinary disease were seen.

The appellant's urine was clear with no bacteria or 
leukocytes.  Urine cytology showed mild atypia but no 
malignant cells.  The appellant upper urinary tract was 
normal, with no evidence for obstruction.  The prostate was 
not inflamed.  The prostate was not tender.  There was no 
evidence for obstruction of the prostate.

The examiner diagnosed chronic prostatitis by history.  The 
examiner noted that there was no current evidence for acute 
prostatitis or benign prostatic hypertrophy and that there 
were no current urinary tract symptoms secondary to benign 
prostatic hypertrophy.  The examiner stated that flare-ups of 
prostatitis could not be explained from the current symptoms 
and examination findings.  The examiner stated that the 
appellant did not have any manifestations of voiding 
dysfunction or renal dysfunction.  The examiner added that 
the appellant did not need hospitalization for his condition.

The examiner stated that, based upon his findings, symptoms 
were absent and the physical examination was negative.  He 
stated that he would hesitate to use long-term antibiotic 
therapy unless the appellant had had frequent episodes of 
symptoms, which had been evaluated by the appellant's 
urologist.


II.  Analysis

The appellant appealed the initial assignment by the RO of a 
noncompensable rating for his service-connected prostatitis.  
Accordingly, his claim for an initial rating in excess of 
zero percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided a VA examination to the 
appellant.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO's efforts have complied with 
the instructions contained in the September 1998 Remand from 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The SOC and SSOCs provided the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the service-connected disability.  The SOC 
indicated that all the evidence of record at the time of the 
January 1997 rating decision (i.e., service medical records, 
etc.) was considered in assigning the original disability 
rating for the appellant's prostatitis.  The RO did not limit 
its consideration to only the recent medical evidence of 
record, and did not therefore violate the principle of 
Fenderson.  The RO, in effect, considered whether the facts 
showed that the appellant was entitled to a higher disability 
rating for this condition for any period of time since his 
original claim.

Thus, the RO has complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award of service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
has assigned a noncompensable rating as of July 25, 1996, the 
date of the appellant's claim of entitlement to service 
connection for prostatitis, and the Board will consider the 
evidence of record since that time in evaluating the 
appellant's claim.  

The appellant is currently evaluated as noncompensably 
disabled for prostatitis under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  Under Diagnostic Code 7527, prostate gland 
injuries, infections, hypertrophy, or postoperative residuals 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
on the basis of urine leakage, frequency, or obstructed 
voiding.

A 20 percent rating is assigned for urine leakage requiring 
the wearing of absorbent materials which must be changed less 
than two times a day.  Urine leakage requiring the wearing of 
absorbent materials which must be must be changed 2 to 4 
times per day warrants a 40 percent disability rating.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  See 38 C.F.R. § 4.115a (1999).

Although the appellant testified that he experienced 
"leakage," his description of "leakage" described 
complaints of obstructed voiding.  The appellant has not 
contended that he is required to wear absorbent materials, 
nor is there any objective evidence that he does.  
Accordingly, there is no basis for awarding a compensable 
evaluation under the criteria for urine leakage.

Urinary frequency with daytime voiding intervals between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Daytime 
voiding intervals less than one hour or awakening to void 
five or more time per night warrant a 40 percent evaluation.  
Id.

The appellant testified that he experiences urinary frequency 
of approximately four to six times per night.  The appellant's 
spouse supported his testimony, although she explained that 
she did not wake every time the appellant got up.  The Board 
has considered the testimony of the appellant and his spouse, 
and finds no reason to doubt their descriptions of the 
appellant's complaints and symptoms.  However, as laypersons 
they are not competent to attribute specific symptoms to the 
prostatitis.  The medical records indicate that the appellant 
has experienced urinary frequency during flare-ups of 
prostatitis.  Those records are silent on the degree of 
frequency.  However, the records do not show that his 
prostatitis is constant and unremitting.  The only medical 
record addressing with specificity the frequency of the 
appellant's urination is the March 1999 VA examination, when 
the appellant had no complaints of urinary frequency.  
Therefore, he clearly does not always have frequency to such 
an extent as he testified to, and the criteria for a 
compensable evaluation for frequency of urination are not met.

A noncompensable disability rating is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  A 10 percent 
disability rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc.;  
2. Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec);  3. Recurrent urinary tract infections 
secondary to obstruction; or 4. Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent 
disability rating is assigned for urinary retention requiring 
intermittent or continuous catheterization.  Id.

Although the appellant testified at the June 1998 hearing 
that he had difficulty voiding, his testimony is not useful 
in addressing the rating criteria because it provides no 
measurement of flow rate or post void residuals.  At the 
March 1999 VA examination, no evidence of obstructed voiding 
was seen.  The remaining medical records contain complaints 
of urinary frequency and pain on urination but no complaints 
of obstructed voiding.  Accordingly, under these criteria, 
the preponderance of the evidence is against a compensable 
evaluation.

For urinary tract infections, a 10 percent disability rating 
is warranted for long-term drug therapy, 1-2 hospitalizations 
per year, and/or requiring intermittent intensive management.  
A 30 percent disability rating is warranted for recurrent 
symptomatic urinary tract infections requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
Id.  In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The medical evidence does show that the appellant has 
recurring episodes of prostatitis.  The evidence does not 
show that he has been hospitalized due to the prostatitis or 
that the prostatitis episodes have required drainage.  The 
medical records do indicate that the appellant was treated 
for prostatitis while in a VA hospital from July to August 
1998; however, those records indicate that the 
hospitalization was for another disorder, and this treatment 
was incidental.

Although the appellant contends that he has periodically 
required long-term drug therapy for his prostatitis, his 
contention is not supported by the medical evidence.  The 
only medical record possibly indicating that the appellant 
has required long-term therapy for prostatitis is the March 
1999 VA examination.  The examiner noted, based on the 
appellant's medical history, that the appellant took 
antibiotics on a long-term basis.  The examiner noted, based 
upon a review of the medical records, that the appellant had 
taken antibiotics off and on, sometimes on a long-term basis.  
However, the examiner noted also that the appellant was 
presently off antibiotic therapy.  A review of the remaining 
medical records indicates only that the appellant was 
provided antibiotics during flare-ups of prostatitis, but 
none of the medical records indicate that the antibiotics 
were prescribed for a period of longer than thirty days.  
Therefore, his recurrent prostatitis, although requiring 
intermittent prescription medication, does not require 
continuous drug therapy.

The record contains no evidence of intensive management, 
either continuous or intermittent.

Although the appellant has during occasional flare-ups of his 
prostatitis demonstrated some aspects of the symptoms required 
for a compensable disability evaluation, none of the flare-ups 
has been of a significant duration.  Although the appellant 
has testified that he experiences flare-ups once or twice per 
month, he has been treated only four times since July 1996.  
Considering the overall disability picture, the appellant's 
disability does not more nearly approximate the criteria for a 
ten percent disability evaluation under any of the criteria.  
The 0 percent disability rating now in effect accurately 
reflects the level of impairment that the appellant 
experiences.  The benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b) is not for application in this case as 
the evidence preponderates against the claim.


ORDER

Entitlement to a compensable disability rating for service-
connected prostatitis, on appeal from the initial grant of 
service connection, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


